FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                   UNITED STATES COURT OF APPEALS                     March 6, 2009
                                                                  Elisabeth A. Shumaker
                                TENTH CIRCUIT                         Clerk of Court



 ERNEST JOHN YOUNG, also known as
 Jason Aaron Presley,

              Plaintiff - Appellant,                        No. 08-4144
 v.                                                          (D. Utah)
 ELVIS A. PRESLEY; LISA PRESLEY;                  (D.C. No. 2:08-CV-00281-TS)
 ELVIS PRESLEY, INC.; PATRICIA
 LANTERN, Doctor at University of Utah
 Hospital; JANET MOFFIT, Judge at
 Industrial Commission of Utah; GARY
 STOTT, Judge at Fourth District Court,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before BRISCOE, MURPHY, and HARTZ, Circuit Judges.



      After examining the briefs and appellate record, this court has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Plaintiff-Appellant, Ernest John Young filed a complaint invoking 42

U.S.C. § 1983 and 28 U.S.C. § 2254, in which he asserted claims involving

allegations of kidnapping, murder, attempted murder, libel, slander, defamation,

incarceration, rape, and extortion. Young’s allegations evolve from his central

assertion that he is the biological son of Elvis Presley and the father of triplets

kidnapped by defendant Lisa Presley from the University of Utah hospital. See

also Presley v. Presley, 102 Fed. App’x 636 (10th Cir. 2004). The district court

concluded these claims were frivolous. The court also concluded Young was not

entitled to relief under § 2254 because his complaint failed to allege facts that

would support a finding his constitutional rights have been violated by his

incarceration. Accordingly, the district court dismissed Young’s complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B).

      The matter is before this court on Young’s appeal from the district court’s

order of dismissal. 1 Having reviewed the record, Young’s brief, and the




      1
        In this appeal, Young does not challenge the district court’s disposition of
his claims of entitlement to habeas corpus relief. Accordingly, it is unnecessary
to determine whether Young is entitled to a certificate of appealability. See 28
U.S.C. § 2253(c)(1)(A) (providing no appeal may be taken from a final order
disposing of a § 2254 petition unless the petitioner first obtains a COA).
                                          -2-
applicable law, we can discern no reversible error by the district court.

Accordingly, the dismissal of Young’s complaint is affirmed for substantially the

reasons stated in the district court order dated July 14, 2008.

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -3-